DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17, could read “The method of claim 10”, since claim 16 has been canceled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26, recites “a second wing connector detachably connected to one of the plurality of second wing fasteners”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, since fig.2 of the original invention elements 112 and 114 cannot detachably from one another.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-10, 17-18, 21-27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Plew (6733362).
Notes: a functional limitation such configured to or adapted are functional limitation they are not positively recite structural limitation, but instead requires an ability to so perform and/or function.

Regarding claim 1, Plew discloses  a brassiere (fig.2), comprising: a first cup and a second cup (16); a center bridge attaching the first cup to the second cup (fig.2); a first wing (22) attached to the first cup, and a second wing (22) attached to the second cup; first and second cup fasteners (each end of both shoulder straps having S-hooks fasteners 32 are configured to attached to hoops 42 and hoops 44 at the cups 16, col.5, lines 1-6) attached to the first cup at respective first and second lateral locations with at least one non-fastener area disposed (col.4, lines 56-58 states that each loop being separate from each other) therebetween; a first wing fastener (fig.2 shows each end of both shoulder straps having S-hooks fasteners 32 are configured to attached to hoops 42 and hoops 44 at the cups 16 and wings 22, col.5, lines 1-6) attached to the first wing; and a first strap (each end of both shoulder straps having S-hooks fasteners 32 are configured to attached to hoops 42 and hoops 44 at the cups 16 and wings, col.5, lines 1-6); but does not disclose detachably connected to the first cup fastener at one end and connected to the first wing fastener at the other end, such that the first strap
is adjustable from a first arrangement to a second arrangement by detaching the first strap from the first cup fastener and then attaching the first strap to the second cup fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each S-hook at each end of the both shoulder straps is configured to attachable and releasable from the hoops 42 on the wings and the cups, such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 2, Plew discloses a second wing fastener (fig.2 shows hoops 32 extending along the wing 22); but does not disclose the second wing fastener is configured to attach to the first wing at a lateral location different from that of the first wing fastener such that at least one non-fastener area is disposed therebetween, wherein the first strap is adjustable to a third arrangement by detaching the other end of the first strap from the first wing fastener and then attaching the other end of the first strap to the second wing fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each S-hook at each end of the both shoulder straps is configured to attachable and releasable from each hoop 42 of the hoops 42 on the wings and the cups, such modification would be considered a mere design choice involves routine skill in the art. In this case, the S-hoops 32 is configured to attachable first hoop 32 and releasable form the first hoop 32 and then reconnectable to a second, third, fourth or fifth hoop 42 along the wings.  Such modification would be considered a mere design choice involves routine skill in the art.
Regarding claims 3-4, Plew discloses the brassiere of claim 1, wherein the first and the second cup fasteners are positioned proximate an upper edge of the first cup (fig.2).
 wherein at least one of the first and second cup fasteners is positioned on an inner surface of the first cup and facing toward a surface of a person wearing the brassiere (col.4, lines 49-54 states the hoops 42 are hidden by the body-facing surface/wings 22).
Regarding claims 6-7, Plew discloses the brassiere of claim 1, wherein the first wing fastener is positioned on an inner surface of the first wing and facing toward a surface of a person wearing the brassiere (col.4, lines 49-54 states the hoops 42 are hidden by the body-facing surface/wings 22); but does not disclose wherein the first and the second cup fasteners detachably connect the end of the first strap to the first cup via hook and loop arrangements.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each S-hook at each end of the both shoulder straps is configured to attachable and releasable from each hoop 42 of the hoops 42 on the wings and the cups, such modification would be considered a mere design choice involves routine skill in the art. In this case, the S-hoops 32 is configured to attachable first hoop 32 and releasable form the first hoop 32 and then reconnectable to a second, third, fourth or fifth hoop 42 along the wings.  Such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 8, Plew discloses the brassiere of claim 2, further comprising: third and fourth cup fasteners (fig.2 shows a plurality of fasteners 42 extending along the wings 22) attached to the second cup and positioned at respective third and fourth lateral locations; a third wing fastener (fig.2 shows a plurality of fasteners 32 extending along the wings 22) attached to the second wing; and a second strap (each end of the strap 28 having S-hook fastener); but does not disclose the second strap detachably connected to the third cup fastener at one end and connected to the third wing fastener at the other end, such that the second strap is adjustable from a fourth arrangement to a fifth arrangement by detaching the second strap from the third cup fastener and then attaching the second strap to the fourth cup fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each S-hook at each end of the both shoulder straps is configured to attachable and releasable from each hoop 42 of the hoops 42 on the wings and the cups, such modification would be considered a mere design choice involves routine skill in the art. In this case, the S-hook 32 is configured to attachable first hoop 32 and releasable form the first hoop 32 and then reconnectable to a second, third, fourth or fifth hoop 42 along the wings.  Such modification would be considered a mere design choice involves routine skill in the art.
Regarding claim 9, Plew discloses the brassiere of claim 8, further comprising a fourth wing fastener (a plurality of hoops 42) attached to the second wing and positioned at a lateral location different from that of the third wing fastener (fig.2), but does not disclose such that the second strap adjustable to a sixth arrangement by detaching the other end of the second strap from the third wing fastener and then attaching the other end of the second strap to the fourth wing fastener. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that each S-hook at each end of the both shoulder straps is configured to attachable and releasable from each hoop 42 of the hoops 42 on the wings and the cups, such modification would be considered a mere design choice involves routine skill in the art. In this case, the S-hook 32 is configured to attachable first hoop 32 and releasable form the first hoop 32 and then reconnectable to a second, third, fourth or fifth hoop 42 along the wings.  Such modification would be considered a mere design choice involves routine skill in the art.

Regarding claim 10, Plew discloses an apparatus/method of manufacturing a brassiere (fig.2), comprising: attaching a first cup to a second cup via a center bridge therebetween (fig.2 shows the cups 14 connect together by the center bridge); attaching a first wing to the first cup (14); attaching a second wing (22) to the second cup; 
attaching first and second cup fasteners (32) to the first cup at respective first and second lateral locations with at least one non-fastener area disposed therebetween (fig.2); attaching a first wing fastener (fig.2 shows a plurality of hoops 32 disposed along the wing 22) to the first wing; and detachably connecting a first strap to the first cup fastener at one end and to the first wing fastener at the other end (fig.2), but does not disclose a functional limitation such that the first strap is adjustable from a first arrangement to a second arrangement by detaching the first strap from the first cup fastener and then attaching the first strap to the second cup fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 17, Plew discloses the method of claim 16, further comprising: attaching third and fourth cup fasteners (fig.2 shows a plurality of fasteners 42 on cups 14 and each fastener 42 separating from one another) to the second cup at respective third and fourth lateral locations with at least one non-fastener area disposed therebetween; attaching a third wing fastener (fig.2 shows each wing 22 having a plurality of fasteners 42) to the second wing; and detachably connecting a second strap to the third cup fastener at one end and to the third wing fastener at the other end (fig.2), but does not disclose the functional limitation such that the second strap is adjustable from a fourth arrangement to a fifth arrangement by detaching the second strap from the third cup fastener and then attaching the second strap to the fourth cup fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 18, Plew discloses the method of claim 17, further comprising attaching a fourth wing fastener (fig.2 shows a plurality of fasteners 42 disposed along the wing 22) to the second wing and positioned at a lateral location different from that of the third wing fastener, but does not disclose the functional limitation such that the second strap is adjustable to a sixth arrangement by detaching the other end of the second strap from the third wing fastener and then attaching the other end of the second strap to the fourth wing fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.


Regarding claims 21-23, Plew discloses the brassiere of claim 1, wherein: the first cup has an inner surface facing toward a surface of a person wearing the brassiere (fig.2); and the first cup fastener and the second cup fastener (42) are arranged on the inner surface of the first cup such that the first cup fastener and the second cup fastener are concealed from external view when the brassiere is worn (col.4, lines 49-54 states the hoops 42 are hidden by the body-facing surface/wings 22); wherein: the first wing has an inner surface facing toward a surface of a person wearing the brassiere (fig.2); and the first wing fastener (42) is arranged on the inner surface of the first wing such that the first wing fastener is concealed from external view when the brassiere is worn (col.4, lines 49-54 states the hoops 42 are hidden by the body-facing surface/wings 22); wherein:  the first strap includes a first cup connector configured as an S-hook (S-hooks 32); the first cup fastener and the second cup fastener are each configured as a fabric loop (col.4, line 34); the first cup connector is detachably connected to the first cup fastener when the first strap is in the first arrangement (col.5, lines 1-10); and the first cup connector is detachably connected to the second cup fastener when the first strap is in the second arrangement (col.5, lines 1-10).
Regarding claim 24, Plew discloses the brassiere of claim 1, wherein: the first wing includes a plurality of first wing fasteners (fig.2 shows wing 22 having a plurality of fasteners 43) and a plurality of non-fastener areas disposed one after another in an alternating manner, the plurality of first wing fasteners including the first wing fastener (fig.2); the first strap (28) includes a first wing connector (32) detachably connected to one of the plurality of first wing fasteners (42); but does not disclose the functional limitation such as when the first strap is in the first arrangement; and the first strap is adjustable from the first arrangement to a third arrangement via connecting the first wing connector to a different one of the plurality of first wing fasteners.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 25, Plew discloses the brassiere of claim 24, wherein: the second cup (14) includes a third cup fastener and a fourth cup fastener (42) with at least one non- fastener area disposed therebetween (fig.2); the first wing connector (42); but does not disclose the functional limitation is detachably connectable to the third cup fastener and to the fourth cup fastener; and the first strap is adjustable from the first arrangement and from the third arrangement to a fourth arrangement via detaching the first wing connector from the first wing and connecting the first wing connector to one of the third cup fastener and the fourth cup fastener.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 26, Plew discloses the brassiere of claim 1, further comprising a second strap (28) and a second wing (22), the second wing attached to the second cup, wherein: the first cup includes a plurality of the first cup fasteners (42) and a plurality of first non-fastener areas (fig.2 shows one fastener 28 is separating from the other) disposed one after another in an alternating manner, the plurality of first cup fasteners including the first cup fastener and the second cup fastener; the second cup includes a plurality of a second cup fasteners and a plurality of second non- fastener areas disposed one after another in an alternating manner (42);

the first wing includes a plurality of first wing fasteners and a plurality of third non-fastener areas disposed one after another in an alternating manner, the plurality of first wing fasteners including the first wing fastener; the second wing includes a plurality of second wing fasteners (42) and a plurality of fourth non- fastener areas disposed one after another in an alternating manner (fig.2); the first strap (28) includes a first cup connector (32) detachably connected to one of the plurality of first cup fasteners and a first wing connector (42) detachably connected to one of the plurality of first wing fasteners; the second strap (28) includes a second cup connector (32) detachably connected to one of the plurality of second cup fasteners and a second wing connector (42) detachably connected to one of the plurality of second wing fasteners;
the first strap (28); but does not disclose the functional limitation such as connectors is adjustable from a first position to a second position via at least one of connecting the first cup connector to a different one of the plurality of first cup fasteners and connecting the first wing connector to a different one of the plurality of first wing fasteners; and the second strap is adjustable from a first position to a second position via at least one of connecting the second cup connector to a different one of the plurality of second cup fasteners and connecting the second wing connector to a different one of the plurality of second wing fasteners.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claim 27, Plew discloses a brassiere (fig.2), comprising: a first cup (14) including a plurality of first cup fasteners (42) and a plurality of first non-fastener areas disposed one after another in an alternating manner (fig.2 shows spaces between each element 42); a second cup (14) connected to the first cup, the second cup including a plurality of second cup fasteners (42) and a plurality of second non-fastener areas (fig.2 shows spacing between two elements 42) disposed one after another in an alternating manner; a back-strap (wings 22) having a first end attached to the first cup and a second end attached to the second cup (fig.2), the back-strap including a plurality of back fasteners (42) and a plurality of third non-fastener areas (fig.2 shows spacing between two fasteners 42) disposed one after another in an alternating manner; and at least one strap (28) including a first connector (32) and a second connector (32); but does not disclose the functional limitation such as each connector detachably connectable to the plurality of first cup fasteners, the plurality of second cup fasteners, and the plurality of back fasteners.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 29, Plew does not disclose the functional limitation such as the at least one strap is adjustable to a plurality of positions including: a first position in which the first connector is detachably connected to a first one of the plurality of first cup fasteners and the second connector is detachably connected to a first back fastener of the plurality of back fasteners; a second position in which the first connector is detachably connected to a second one of the plurality of first cup fasteners and the second connector is detachably connected to the first back fastener; a third position in which the first connector is detachably connected to the first one of the plurality of first cup fasteners and the second connector is detachably connected to a second back fastener of the plurality of back fasteners; a fourth position in which the first connector is detachably connected to the second one of the plurality of first cup fasteners and the second connector is detachably connected to the second back fastener; and
a fifth position in which the first connector is detachably connected to one of the plurality
of first cup fasteners and the second connector is detachably connected to one of the plurality of second cup fasteners.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform as the claimed invention, such modification would be considered a mere of design choice, since a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Plew (6733362) in view of Fernandes (6086451).
Regarding claim 28, Plew discloses the brassiere of claim 27, wherein: the back-strap includes a first wing and a second wing (22); but does not disclose that are detachably the first and the second.  However, Fernandes teaches a similar bra system (fig.1) having a first wing and a second wing (44, 46) each wing connecting to the each cup 38, 40; and a plurality of fasteners 52, 54 for attaching and releasing the two wings from one another.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a plurality of fasteners disposed on teach of the two wings of Plew as taught by Fernandes in order to provide attachable and releasable the two wings from one another.
Furthermore, Plew further discloses the plurality of back fasteners includes: a plurality of first back fasteners arranged on the first wing (42); and a plurality of second back fasteners (42) arranged on the second wing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-10, 17-18, 21-29 have been considered but are moot in view of the new grounds rejection as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732